Name: 81/458/EEC: Commission Decision of 10 June 1981 approving a programme relating to the processing and marketing of poultry in North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-27

 Avis juridique important|31981D045881/458/EEC: Commission Decision of 10 June 1981 approving a programme relating to the processing and marketing of poultry in North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 170 , 27/06/1981 P. 0047 - 0047****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 JUNE 1981 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY IN NORTH RHINE-WESTPHALIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/458/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 11 JULY 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY IN NORTH RHINE-WESTPHALIA ; WHEREAS THIS PROGRAMME RELATES TO THE CONCENTRATION , MODERNIZATION AND RATIONALIZATION OF COCKEREL AND TURKEY SLAUGHTERHOUSES , THE CREATION OF ADDITIONAL SLAUGHTERING CAPACITY FOR BOILING FOWL , DUCKS AND GEESE AS WELL AS THE IMPROVEMENT OF STORAGE AND MARKETING ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF COUNCIL REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 ONLY FOR THE PARTS OF THE PROGRAMME CONCERNING THE CONCENTRATION , MODERNIZATION AND RATIONALIZATION OF THE COCKEREL SLAUGHTERHOUSES INCLUDING THE USE OF OFFAL AND WASTE DISPOSAL AS WELL AS THE STORAGE , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY IN NORTH RHINE-WESTPHALIA , SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 11 JULY 1980 , IS HEREBY APPROVED WITH THE EXCEPTION OF THE PARTS CONCERNING THE MARKETING AND THE CREATION OF NEW SLAUGHTERING CAPACITIES FOR TURKEYS , BOILING FOWL , DUCKS AND GEESE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 10 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN